,,._. "   .....'
               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1
                                                                                                                                                                    --
                                                                                                                                                                 --1·· !:
                                                                                                                                                                        '


                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                    V.                                     (For Offenses Committed On or After November 1, 1987)


                                Oscar Enrique Araiza-Ramirez                               Case Number: 3:19-mj-22562

                                                                                           Brid etKe
                                                                                           Defendant's Altom y


               REGISTRATION NO. 86055298

               THE DEFENDANT:                                                                                             JUN 2 6 2019
                   l2Sl pleaded guilty to count(s) _l~of~C~om~pl~a~in~t----------L--';ti;~~iiffi-~~;;,:;~_ _J_
                   •    was found guilty to count(s)                                             sou1·Hr,r,ii OISTFilCl' OF CALIFORNIA

                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                   Nature of Offense                                                           Count Number(s)
               8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

                   D The defendant has been found not guilty on count( s)
                                                                                        -------------------
                   •   Count(s)
                                  ------------------
                                                                                            dismissed on the motion ofthe United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                             ~ TIME SERVED                              • _________ days
                   i2Sl Assessment: $10 WAIVED         0 Fine: WAIVED
                   l2Sl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with relative,--~------ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, June 26, 2019




                                                                                         UNITED STATES MAGISTRATE JUDGE


               Clerk's Office Copy                                                                                                    3: 19-mj-22562
